Citation Nr: 0603115	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  02-07 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel








INTRODUCTION

The veteran served on active duty from July 1972 to November 
1973.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2001 rating action of the decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, that denied service connection for 
lumbar strain.

In March 2004, the Board remanded the matter to the RO via 
the Appeals Management Center (AMC) for the purpose of 
obtaining additional evidence.  The matter was returned to 
the Board in December 2005 for final appellate consideration.

In June 2002, the veteran requested that he be scheduled for 
a personal hearing before the RO Decision Review Officer.  
However, he stated in a November 2004 letter to the Board 
that he no longer desired a personal hearing. 


FINDING OF FACT

The preponderance of the evidence is against the finding that 
the veteran's low back disorder is etiologically related to 
his active service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letters dated in March 2001, March 2004, and September 
2004, the RO advised the veteran of the essential elements of 
the VCAA.  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
that VA had requested.  The veteran was asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to substantiate his claim for service connection.  The 
September 2004 letter specifically informed the veteran to 
provide any additional evidence that he possessed that 
pertained to his claim.  The March 2001, March 2004, and 
September 2004 letters therefore collectively provided the 
notice of all four elements that were discussed above.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The August 2001 rating decision, May 2002 Statement of the 
Case (SOC), October 2003 Supplemental Statement of the Case 
(SSOC), and December 2005 SSOC collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claim for service connection.  The October 2003 SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial. 

Service medical records are associated with the claims file.  
Records and reports from VA and non-VA health providers have 
also been obtained, including, but not limited to,  the 
Austin VA Hospital (VAH) and The Texas Department of Criminal 
Justice Health Services Division. The veteran was afforded a 
VA examination in August 2005 for the purpose of determining 
the nature and etiology of his claimed back disorder.  The 
Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

Service connection

The veteran contends that he currently suffers from chronic 
lower back pain that had its initial onset during his active 
service.  He states that his presently existing lower back 
pain is the result of a back injury caused by lifting a life 
raft during active military service in 1972.  He argues that 
he continues to experience the debilitating effect of the 
back injury.

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service. Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

Service records are absent for treatment, or diagnosis of a 
low back disorder.  The only indication that the veteran 
experienced back problems during his service time is that he 
checked a "Yes" box for "recurrent back pain" on a 
November 11, 1972 Report of Medical History Form.  
Nevertheless, his spine was found to be normal on examination 
in November 1972 and upon discharge examination in October 
1973.  In short, the presence of a low back disorder was 
ruled out on physical examination during service.

After service, the veteran first sought treatment for back 
pain in 1994.  VA treatment records show that he indicated 
that he had experienced intermittent back pain for the 
previous 22 years.  He attributed the 1994 back pain to 
lifting a heavy carpet within the previous two weeks.  He was 
diagnosed with lumbar strain and released.  An x-ray revealed 
Schmorl' s nodules at L1 and L2.  Although at that time he 
claimed to have had intermittent back pain for the previous 
22 years, there is no indication that he claimed any specific 
incident as the origin of the pain.  He has provided no 
evidence that he sought treatment for back pain prior to 
1994.

The Board recognizes that the medical opinion from the August 
2005 examination indicates that it is "as likely as not" 
that the veteran's low back disorder was a result of an 
injury occurring during his active service.  However, the 
medical opinion states that the relationship of the veteran's 
present lower back pain to his military service is based on 
the veteran's history alone.  Further, the medical opinion 
states its bases as mere speculation due to the lack of any 
medical documentation relating to treatment of the disorder 
during military service or the immediate period after 
service.  The Court has found that speculative opinions do 
not support a finding of service connection.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A medical opinion does 
not establish a connection between a presently existing 
medical condition and an event occurring during service when 
that connection is based solely upon history provided by the 
veteran.  Leshore v. Brown, 8 Vet. App. 406, 409 (1995). 

The veteran has alleged that his current low back disorder 
had its onset during service.  However, the veteran, as a 
layman, is not competent to give a medical opinion on the 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

In summary, the veteran's assertion of a low back injury 
occurring during military service with continuity of 
symptomatology since that time is unsupported by clinical 
evidence.  Again, physical examination upon separation from 
service in 1973 ruled out the presence of a low back 
disorder.  The first medical evidence of the presence of a 
low back disorder was shown on examination in 1994, more than 
20 years following the veteran's separation from service.  
The evidence pertaining to the years between discharge from 
service in 1973 and the 1994 diagnosis consists only of the 
veteran's statements to the effect that he has continually 
suffered from this condition.  The lack of any documented 
treatment for the veteran's alleged low back disorder for 
more than 20 years after his separation from active service, 
despite complaints of continuing symptomatology, 
preponderates against a finding that he had a chronic low 
back disorder during service.  In rendering a determination 
on the merits of claim, the lack of evidence of treatment may 
bear on the credibility of the evidence of continuity.  
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  Further, any 
medical evidence of a relationship between the veteran's 
current low back disorder and an injury occurring during his 
military service is based solely upon history provided by the 
veteran.  Thus, there is insufficient evidence to support 
service connection for a low back disorder.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for a low back disorder and that, 
therefore, the provisions of § 5107(b) are not applicable.


ORDER

Entitlement for service connection for a low back disorder is 
denied.



____________________________________________
P.M. DILORENZO	 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


